Exhibit 3
October 16, 2020

CONFIDENTIAL

VIA EMAIL
John A. Moag, Jr. Tom Lang, Sr.
Chief Executive Officer Vice President
Moag & Company Moag & Company

Dear John & Tom:

On behalf of the affiliated family offices o

we are pleased to submit this proposal (the “Proposal”) regarding the
acquisition of of Washington Football Inc. (“WEI” or the “Companvy’”) from the
selling shareholders (the “Sellers™). We appreciate the effort that you and your team have exerted in helping
us better understand the opportunity.

|

 

Overview of Buyers

 

 
 
 

Legal. This Proposal is subject to satisfactory completion of confirmatory due diligence, which will
include, among other items, diligence of a business, financial, legal and tax nature. Except as set forth
in Section J below, the Proposal described in this letter is not intended to be and does not constitute a
legally binding obligation of any party and shall not impose any liability upon the Purchasers, Sellers
or WFT. A binding commitment with respect to the purchase will result only from the execution of a
definitive purchase agreement and will be subject to any conditions expressed therein. Our interest in
a transaction, the existence of this letter and this letter’s contents are confidential and should not be
disclosed to anyone outside the Sellers or WFI other than with our prior written consent.

 

Exclusive Negotiations. Upon the Seller's execution of this Proposal, the Sellers covenant and agrees,
for the benefit of the Purchasers, that during the Exclusivity Period (as defined below), the Sellers
will negotiate exclusively with the Purchasers and will not, and will cause its Representatives not to,
directly or indirectly, solicit offers for, initiate, continue, encourage, negotiate, discuss or enter into
any agreement, understanding or commitment regarding a possible transaction involving an |
investment, debt or equity, in WFI, the sale, license or other disposition of all or any material part of
WFI or all or any material portion of WFT's assets or issued or unissued capital stock, whether by

merger, recapitalization, arrangement, amalgamation, purchase of shares, purchase of assets, take-

over bid or otherwise, in each case with any party other than the Purchasers, or provide or disclose

any information regarding WFT, the Sellers or any of its assets in connection with such a transaction

ot afford access to the employees, properties, books, contracts or records of WFI in connection with

such a transaction, in each case to any party other than the Purchasers, or otherwise knowingly

facilitate any effort relating to such a transaction. Upon execution of this Proposal, the Sellers will,

and will cause their Representatives to, cease any discussions or negotiations with respect to, or that

tad
G.

H.

might knowingly lead to, any such transaction. During the Exclusivity Period and for the purpose of
ensuring the interests of both parties to enter into a transaction prior to the expiration of the
Exclusivity Period are and remain aligned during such period, the Sellers shall notify the Purchasers
promptly if any offer or proposal (without need to disclose the name of the offering party) for any
such transaction is received by the Sellers or any of its Representatives during the Exclusivity Period
or if any such information is requested from, or any such negotiations or discussions are sought to be
initiated or continued with, the Sellers or any of their Representatives, indicating the specific terms of
such inquiry, proposal or offer. "Exclusivity Period" means the period beginning on the date hereof
and continuing for thirty (30) days following the execution of this Proposal by the Sellers. The
Exclusivity Period may be terminated by the Sellers or the Purchasers upon not less than one (1)
business day's advance written notice to the other; provided that, the Exclusivity Period shall
automatically be extended for subsequent one week periods in the event neither party has terminated
the Exclusivity Period and the Sellers may not deliver any such termination notice prior to seven (7)
business days following the execution of this Proposal unless the Purchasers have ceased active, good
faith negotiations with the Sellers.

Confidentiality, Without the other party's prior written consent, neither Purchasers nor the Sellers will
disclose to any third party, or authorize any of its representatives (including, without limitation, its
officers, directors, equityholders, employees, partners, members, agents, financial advisors,
consultants, attorneys, accountants or other advisors (collectively, “Representatives”)) to disclose, the
terms of this Proposal or the fact that any discussions or negotiations are taking place between the
Sellers, WFI and the Purchasers, except (i) the extent otherwise required by applicable law, (ii) to any
employee, officer, director, stockholder or derivative security holder of WFI and any attomeys or
advisors of the foregoing, (iii) to the extent necessary or appropriate in order to obtain approvals, or to
provide notices, required under documents to which the Seller(s) is/are a party, or (iv) as necessary or
appropriate in order to respond to due diligence requests of the Purchasers or their Representatives.
The term “person” as used in this Proposal will be interpreted broadly to include the media and any
corporation, company, group, partnership or other entity or individual.

 

 

 

 
Sincerely,

«eR ke

 

 

 
SELLERS: J

 

Fregerick W. Smith

Ket ke

Robert Rothman

  

 

 
SELLERS:

Dwight Schar
nia ranabe, Link
tl rederick W. Smith

Robert Rothman

©

 
